CORRECTED


          In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0946V
                                      Filed: May 31, 2019
                                        UNPUBLISHED

****************************
The Estate of ARNOLD LEE MILLER, *
Decedent, by and through         *
ARMICKA S. MILLER, as Personal   *
Representative,                  *
                                 *                         Order; Motion for Redaction; Untimely
                   Petitioner,   *                         Motion; Special Processing Unit (SPU);
v.                               *                         Influenza (Flu) Vaccine; Guillain-Barre
                                 *                         Syndrome (GBS)
SECRETARY OF HEALTH              *
AND HUMAN SERVICES,              *
                                 *
                   Respondent.   *
                                 *
****************************

            ORDER DENYING REDACTION – SPECIAL PROCESSING UNIT 1

Dorsey, Chief Special Master:

       On August 5, 2016, petitioner filed a petition as personal representative for the
estate of her father, Arnold Lee Miller, for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Approximately one year later, the undersigned determined petitioner was entitled to
compensation for Mr. Miller’s Guillain-Barré Syndrome and subsequent death and
awarded her compensation in the amount of $350,000.00 as the executrix of Mr. Miller’s
estate. Ruling on Entitlement (“Ruling”), issued July 28, 2017 (ECF No. 28); Decision
Awarding Damages (“Decision”), issued Aug. 3, 2017 (ECF No. 31). Both Ruling and
Decision included a footnote indicating they would be posted to the court’s website and

1
  Because this unpublished Order contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). To the extent petitioner would seek further redaction, in accordance
with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
allowing petitioner “14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy.” Ruling at 1
n.1; Decision at 1 n.1; see Vaccine Rule 18(b) (indicating decisions will be held for 14
days to allow the parties to file a request for redaction).

       Over one year later, on August 22, 2018, petitioner filed an out of time motion
requesting “redaction of her name from the Decision posted on the Court’s website.”
Petitioner’s Motion for Discretionary Redaction (“Motion”) at 3 (ECF No. 43).
Respondent filed his response on September 19, 2018. Respondent’s Response to
Petitioner’s Motion for Redaction (“Response”) (ECF No. 45). For the reasons
described below, the undersigned denies petitioner’s untimely filed motion for redaction.

          I.      Legal Standard

       Section 12(d)(4)3 of the Vaccine Act, which is incorporated into Vaccine Rule 18,
governs the disclosure of information submitted during a vaccine proceeding. Under
§ 12(d)(4)(A), information submitted in a vaccine proceeding may not be disclosed
without the written consent of the party who submitted the information. Thus, Congress
protected any information submitted by a party from public view, effectively sealing pre-
decisional Vaccine Act proceedings. However, in 1989, Congress added § 12(d)(4)(B)4

3
    Section 12(d)(4) provides:

          (A) Except as provided in subparagraph (B), information submitted to a special master or
          the court in a proceeding on a petition may not be disclosed to a person who is not a
          party to the proceeding without the express written consent of the person who submitted
          the information.

          (B) A decision of a special master or the court in a proceeding shall be disclosed, except
          that if the decision is to include information--

                 (i) which is trade secret or commercial or financial information which is privileged
          and confidential, or

                   (ii) which are medical files and similar files the disclosure of which would
          constitute a clearly unwarranted invasion of privacy,

          and if the person who submitted such information objects to the inclusion of such
          information in the decision, the decision shall be disclosed without such information.
4
  P.L. No. 101-239, 103 Stat. 2106. The legislative history for these changes is silent as to the reasons
for adding the requirement that decisions of special masters be disclosed. The language prohibiting
disclosure of information submitted during vaccine proceedings without written consent (which now
appears at § 12(d)(4)(A)) was originally located at the end of the paragraph describing the special
masters’ discovery powers (§ 12(c)(2) (Supp. V 1988)). In the 1989 amendments, this non-disclosure
provision (which abrogated the common law rule that court filings are open to public scrutiny (see
discussion in Section II.B.1. below)) was moved to § 12(d)(4)(A) and the new directive requiring the
disclosure of vaccine decisions was added in § 12(d)(4)(B). See H.R. Conf. Rep. 101-386, at 512-13
(1989), reprinted in 1989 U.S.C.C.A.N. 3018, 3115-16; see also Castagna v. Sec’y of Health & Human
Servs., No. 99-411V, 2011 WL 4348135, at *6-7 (Fed. Cl. Spec. Mstr. Aug. 25, 2011) (for a
comprehensive discussion of the legislative history of the Vaccine Act and the 1989 amendments).

                                                        2
which requires the disclosure of vaccine decisions while allowing the parties to seek
redaction of “trade secret or commercial or financial information which is privileged and
confidential” (§ 12(d)(4)(B)(i)) or “medical files and similar files the disclosure of which
would constitute a clearly unwarranted invasion of privacy” (§ 12(d)(4)(B)(ii)). Under the
Vaccine Rules, the parties are given 14 days “to object to the public disclosure of any
information furnished by that party.” Vaccine Rule 18(b).

        Thirteen years after the addition of § 12(d)(4)(B), Congress enacted the
E-Government Act of 20025 in an effort to improve public access to government
information and services. Under § 205, which applies to all federal courts, Congress
required the courts to establish and maintain websites where the public can view
information including “all written opinions issued by the court” (published and
unpublished). Because of privacy and security concerns associated with this increased
public access, Congress instructed the Supreme Court to “prescribe rules” to address
these concerns. E-Government Act § 205(c)(3). In response, the federal courts
adopted Federal Rule of Civil Procedure (“FRCP”) 5.2. Approximately a year later, the
United States Court of Federal Claims incorporated FRCP 5.2, minus subsection c
(which deals with Social Security appeals and Immigration cases), into its Rules of the
United States Court of Federal Claims (“RCFC”). RCFC 5.2 allows a party to use an
abbreviated version of certain personal information when filing documents with the
court. Under this rule, a party may redact a minor’s name to initials in any filed
document. RCFC 5.2(a)(3).

       Since § 12(d)(4)(A) protects documents filed in vaccine proceedings from public
view, there is no need to perform the redactions set forth in RCFC 5.2.6 However, in
keeping with the desire to protect the identity of minors and because all vaccine rulings
and decisions must be posted and made available to the public, Vaccine Rule 16 was
amended in 2011 to allow the use of the minor’s initials in petitions filed in vaccine
proceedings. See Vaccine Rule 16(b). Judges and special masters have continued to
address whether adult petitioners are entitled to redaction of their names under the
framework provided by § 12(d)(4) and Vaccine Rule 18.

        The caselaw in this area reveals two primary approaches, involving differing
levels of scrutiny, which have been utilized when determining if redaction of an adult
petitioner’s name is warranted. See R.K. v. Sec’y of Health & Human Servs., 125 Fed.
Cl. 276, 278 (2016). These approaches are reflected in the analyses employed in
Langland and W.C. See W.C. v. Sec’y of Health & Human Servs., 100 Fed. Cl. 440


Included in the 1989 amendments was the authority for special masters to issue final decisions in vaccine
cases. § 12(d)(3)(A).
5
 E–Government Act of 2002, Pub.L. No. 107–347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)).
6
 The Vaccine Rules govern all vaccine proceedings. Vaccine Rule 1(a). “The RCFC apply only to the
extent they are consistent with the Vaccine Rules.” Vaccine Rule 1(c).


                                                    3
(2011); Langland v. Sec’y of Health & Human Servs., No. 07-36V, 2011 WL 802695
(Fed. Cl. Spec. Mstr. Feb. 3, 2011), aff’d on point, 109 Fed. Cl. 421, 424 n.1 (2013);

       Focusing on the public interest in disclosure and inability to provide the total
anonymity requested, the special master in Langland declined to redact all medical
information or, in the alternative, the petitioner’s names and all identifying information as
requested by petitioner. 2011 WL 802695. Recognizing the heightened privacy needs
for a minor vaccinee, the special master allowed redaction of the child’s name and birth
date. Id., at *11.

       Following this approach, other special masters have denied petitioners’ requests
for redaction of adult names. See Castagna v. Sec’y of Health & Human Servs., No.
99-411V, 2011 WL 4348135 (Fed. Cl. Spec. Mstr. Aug. 25, 2011); Anderson v. Sec’y of
Health & Human Servs., No. 08-396V, 2014 WL 3294656 (Fed. Cl. Spec. Mstr. June 4,
2014); Windhorst v. Sec’y of Health & Human Servs., No. 13-0647V, 2017 WL 728045
(Fed. Cl. Spec. Mstr. Jan. 10, 2017); Floyd v. Sec’y of Health & Human Servs., No. 13-
0556V, 2017 WL 1315684 (Fed. Cl. Spec. Mstr. Mar. 2, 2017).

        In W.C., Judge Lettow employed a balancing test similar to the one used in the
Freedom of Information Act (FOIA). 100 Fed. Cl. at 458-459. Under this test, the public
interest in the information considered for redaction is weighed against the privacy
interest of the petitioner when determining if the publication of this information would be
clearly unwarranted. Id. at 461. Thus, a greater privacy interest is needed to warrant
redaction of information helpful to the public such as the injury suffered after vaccination
or the amount awarded under the Vaccine Program. Stressing the lack of importance
Congress assigned to the disclosure of “the names of those adversely affected by
vaccines” (id. at 457; accord. at 460), Judge Lettow determined petitioner’s “rational
concern that disclosure of his identity would have potential adverse consequences to
his ability to perform his assigned work” (id. at 461) was sufficient to warrant redaction
of his name to initials.

        Increasingly, judges and special masters are following the approach set forth in
W.C. and granting redaction of an adult petitioner’s name when the request is timely
and a basis for the redaction has been provided. See, e.g., R.K., 125 Fed. Cl. at 278
(affirming the special master’s determination that the W.C. approach was appropriate
given the exceptionally detailed discussion of the minor’s medical condition); B.A. v.
Sec’y of Health & Human Servs., No. 11-0051V 2019 WL 460140, at *2 (Fed. Cl. Spec.
Mstr. Jan. 8, 2019); L.Z. v. Sec’y of Health & Human Servs., No. 14-0920V, 2018 WL
5784537, at *2 (Fed. Cl. Spec. Mstr. Sept. 25, 2018); T.M. v. Sec’y of Health & Human
Servs., No. 17-0138V, 2018 WL 5269806 (Fed. Cl. Spec. Mstr. Aug. 13, 2018).
However, this standard has been applied only to information not helpful to the public
such as the petitioner’s name. See, e.g., R.K., 125 Fed. Cl. at 278-79 (noting the
special master refused to redact the names of medical practitioners who treated the
vaccinee); House v. Sec’y of Health & Human Servs., No. 99-0406V, 2012 WL 402040,
at *6 n.15 (Fed. Cl. Spec. Mstr. Jan. 11, 2012) (declining to follow the standard in W.C.
when deciding whether to redact medical information). Additionally, special masters


                                              4
have distinguished W.C. by emphasizing the compelling reason for redaction which was
provided in that case.7

       Even when a special master has rejected the analysis used in W.C., redaction
has been allowed when timely requested and a sufficient reason has been provided.
See K.O. v. Sec’y of Health & Human Servs., No. 13-0472V, 2016 WL 7634492, at *7-8
(Fed. Cl. Spec. Mstr. Nov. 30, 2016). Special masters have denied redaction requests
when no basis for the redaction has been provided. Windhorst, 2017 WL 728045, at *4.

        II.      Parties’ Arguments

                 A. Petitioner’s Arguments

        In her motion, petitioner indicates that she is not relying upon § 12(d)(4)(B)(ii)
and Vaccine Rule 18(b) but rather “the sound discretionary authority of the Court.”
Motion at 2, ¶ 5. Utilizing a weakened version of the language in § 12(d)(4)(B)(ii),8
petitioner argues that the publication of the amount awarded in this case “constitutes an
unwarranted invasion of [her] privacy.” Id. at 2, ¶ 7. As an attachment to her motion,
petitioner filed an affidavit providing additional details in support of her redaction
request. See Exhibit 14 (ECF No. 43-1). In her affidavit, petitioner maintains “[t]he
information about the settlement disclosed by the Decision is sensitive and personal in
nature and has occasioned several problems for [her] personally and professionally.”
Id. at ¶ 3.

         As the basis for her redaction request, petitioner cites concerns regarding her
personal safety, the safety of the other beneficiaries of her father’s estate, and her
ability to perform her duties as a health care practitioner and executrix of her father’s
estate. Motion at 2, ¶ 7; Exhibit 14 at ¶¶ 3-8. She indicates she has been “personally
harassed by several agencies seeking to solicit resources that they believed had been
acquired by the settlement, . . . threatened and followed.” Exhibit 14 at ¶ 3. To combat
these solicitations, petitioner indicates that she is “searching for a new residence within
a more secure, gated community, [has] had to keep [her] address private by using a
post office box for receiving mail,” and has been forced to change her identification at
the DMV (Department of Motor Vehicle). Id. at ¶ 4. Petitioner maintains that other
beneficiaries of her father’s estate “have likewise been threatened with bogus and
erroneous lawsuits and have been similarly harassed and followed.” Id. at ¶ 5.



7
  The petitioner in W.C. was a federal employee who, as part of his duties, often testified in court
proceedings. See Windhorst, 2017 WL 728045, at *4; House 2012 WL 402040, at *6 n.15. The petitioner
in W.C. argued that, if known to the public, his medical condition could be used to discredit his testimony.
100 Fed. Cl. at 447.
8
   Under this section of the Vaccine Act, a petitioner is entitled to redaction of “medical files and similar
files,” if she can show the disclosure “would constitute a clearly unwarranted invasion of privacy.”
§ 12(d)(4)(B)(ii) (emphasis added). While arguing for what she labels discretionary redaction, petitioner
uses similar language but omits the term “clearly.” Motion at 2, ¶ 7.

                                                       5
         Petitioner argues that the publication of the amount awarded to her father’s
estate “has made it next to impossible to conduct fiduciary affairs properly” (id. at ¶ 6)
and has interfered with her work as a “health care practitioner” (id. at ¶ 7). Although she
does not specify her exact position/title, petitioner indicates that she works closely with
patients. She maintains the disclosure of her name has made this interaction
“extremely difficult.” Id. at ¶ 7. Petitioner fears she will be seen as biased or prejudiced
against vaccinations, and this incorrect perception will affect her work with patients and
“[a]ny corporation with which [she] is affiliated.” Id. at ¶ 8. Petitioner argues that she
“has a valid interest in maintaining her privacy regarding receipt of a large sum of
money . . . [and] has safety interests and concerns regarding the publication of such an
award because she bears executory duties over her father’s estate, including estate
litigation.” Motion at 2, ¶ 7.

        Petitioner seeks redaction of her “personally-identifying information.” Exhibit 14
at ¶ 9. Citing the analysis involving the FOIA set forth in W.C. and discussed in R.K,9
petitioner stresses the lack of public benefit obtained from the publication of her identity.
Motion at 2, ¶¶ 6, 8. She argues “[t]he public interest is adequately served by
publication of the vaccine and injury involved, . . . [and] there is no legitimate public
interest in knowing the identity of an individual petitioner.” Id. at 3, ¶ 9.

                B. Respondent’s Arguments

        Respondent focuses on the untimeliness of petitioner’s request. Stressing that
petitioner’s motion was filed more than a year after the Decision was issued and
judgment entered, respondent argues “there is no procedural mechanism to re-open a
case for purposes of considering a motion for redaction.” Response at 2-3 (referencing
Rule 60 of the Rules of the United States Court of Federal Claims (“RCFC 60”)). Noting
that the decision had been publicly available for months and accessible to numerous
search engines, respondent maintains that “it is unclear how granting petitioner’s Motion
would provide her with the relief she is seeking at this late date.” Id. at 4.

        Regarding the merits of petitioner’s request, respondent argues there is no legal
basis for granting the relief sought by petitioner. Response at 4-5. Maintaining that “the
information petitioner seeks to redact – her name – does not fall within the narrow
subset of personal information – ‘medical records and similar files’ – for which Congress
has authorized redaction,” respondent argues petitioner’s motion must be denied. Id. at
5 (citing § 12(d)(4)(B)(ii)). Citing Langland, respondent asserts “special masters have
no discretion to grant motions for redactions outside the limited authority granted to
them by Congress in § 12(d)(4)(B).” Id. at 5.




9
  Petitioner also mentions another case involving petitioner’s counsel in which the special master denied
petitioner’s motion for redaction. The order in that case has not yet been posted to the court’s website,
and the special master has determined posting is not required under the E-Government Act of 2002. As it
does not affect the undersigned’s determination in this case, there is no reason to identify and to discuss
that case further.

                                                    6
          III.    Analysis

                  A. RCFC 60

        Respondent asserts that “[b]ecause judgment has entered, petitioner’s motion
must first be construed as a motion to re-open this case for purposes of considering
petitioner’s motion to redact.” Response at 3 (citing RCFC 60). Stressing the
untimeliness of petitioner’s request and maintaining petitioner “has no grounds to
support a timely filed motion under RCFC 60,” respondent argues that petitioner’s
motion must be denied. Id.

                  1. Legal Standard for RCFC 60

        After judgment has entered, a party wishing to challenge the special master’s
decision must seek relief pursuant to Vaccine Rule 36.10 Vaccine Rule 36(a) allows a
party to file a motion for reconsideration pursuant to RCFC 59 or to seek relief from a
judgment or order pursuant to RCFC 60. Pursuant to RCFC 60(a), “[t]he court may
correct a clerical mistake or mistake arising from oversight or omission whenever one
is found in a judgment, order, or other part of the record.” RCFC 60(a). A motion or
notice to the parties is not required under RCFC 60(a), but a correction may only be
made with the appellate court’s leave if “an appeal has been docketed.” Id.
Additionally, if a motion is filed and just terms shown, the court may relieve a party or
its legal representative from a final judgment, order, or proceeding for the specific
reasons listed in RCFC 60(b)(1)-(5) or the “catch all” provision at RCFC 60(b)(6).11 Any
motion for relief under RCFC 60(b) be made within a reasonable time and within one
year if for the reasons listed in RCFC 60(b)(1) - (3). RCFC 60(c).

      Because RCFC 60 is identical to RFCP 60, cases involving RFCP 60 are
informative in determining the meaning and intent of RCFC 60. A motion for relief
under RCFC 60(b) “seeks to set aside a final decision and it is incumbent upon the
motion-filer to demonstrate that he or she is entitled to that relief.” Kennedy v. Sec’y of
Health & Human Servs., 99 Fed. Cl. 535, 550 (2011). The catch-all of RCFC 60(b)(6)

10
     Judgment entered in this case on August 7, 2017.
11
     RCFC 60(b) states:

          On motion and just terms, the court may relieve a party or its legal representative from a
          final judgment, order, or proceeding for the following reasons:
          (1) mistake, inadvertence, surprise, or excusable neglect;
          (2) newly discovered evidence that, with reasonable diligence, could not have been
          discovered in time to move for a new trial under RCFC 59(b);
          (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct
          by an opposing party;
          (4) the judgment is void;
          (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
          judgment that has been reversed or vacated; or applying it prospectively is no longer
          equitable; or
          (6) any other reason that justifies relief.

                                                        7
is a general provision which allows the vacating of a judgment “whenever such action
is appropriate to accomplish justice.” Klapprott v. United States, 335 U.S. 601, 615
(1949). However, extraordinary circumstances must warrant such relief. See
Ackermann v. United States, 340 U.S. 193, 198 (1950) (denying relief after finding the
extraordinary circumstances in Klapprott did not exist). Moreover, the catch-all
provision should be used “only when the basis for relief does not fall within any of the
other subsections of Rule 60(b).” CNA Corp. v. United States, 83 Fed. Cl. 1, 8 (2008)
(quoting Fiskars, Inc. v. Hunt Mfg. Co., 279 F.3d 1378, 1382 (Fed. Cir. 2002)). “These
clauses are . . . mutually exclusive . . . to prevent Rule 60(b)(6) from being used to
avoid the one-year limitation on motions that fall under the earlier clauses of the rule.”
Kennedy, 99 Fed. Cl. at 547-48 (citing Pioneer Inv. Servs., 507 U.S. 380, 393 (1993)).
In Seven Elves, Inc. v. Eskenazi, 635 F.2d 396 (5th Cir. 1981), the court listed eight
factors important in determining whether relief under Rule 60(b) is warranted:

       (1) [t]hat final judgments should not lightly be disturbed; (2) that the Rule
       60(b) motion is not to be used as a substitute for appeal; (3) that the rule
       should be liberally construed in order to achieve substantial justice; (4)
       whether the motion was made within a reasonable time; (5) whether, if the
       judgment was a default or a dismissal in which there was no consideration
       of the merits, the interest in deciding cases on the merits outweighs, in the
       particular case, the interest in the finality of judgments, and there is merit in
       the movant's claim or defense; (6) whether if the judgment was rendered
       after a trial on the merits the movant had a fair opportunity to present his
       claim or defense; (7) whether there are intervening equities that would make
       it inequitable to grant relief; and (8) any other factors relevant to the justice
       of the judgment under attack.

Seven Elves, 635 F.2d at 402 (emphasis added).

              2. No Grounds for Relief under RCFC 60

        Here petitioner does not seek relief from the judgment, in that she does not
identify any issue with the compensation awarded to the Estate. Moreover, petitioner
does not allege circumstances which would meet the requirements of RCFC 60 (b)(1)-
(5). Even if she had provided evidence of mistake, excusable neglect, newly discovered
evidence, or any of the reasons set forth in RCFC 60(b)(1)-(3), petitioner filed her
motion more than one year after judgment. Due to the untimeliness of her motion, the
bases set forth in RCFC 60(b)(1)-(3) are not available to petitioner. RCFC 60(c).
Additionally, none of the adjustments to judgment described in RCFC 60(b)(4)-(5)
occurred in this case. Thus, in order to re-open her case, petitioner must satisfy the
catch all provision set forth in RCFC 60(b)(6).

        Both Klapprott and Ackermann involved former citizens of Germany who had
been granted certificates of naturalization which were later cancelled after allegations of
fraud. Both petitioners neglected to file timely appeals and later sought post-Judgment
relief under the catch-all provision of Rule 60(b)(6). Klapprott, 335 U.S. at 602-603;

                                              8
Ackermann, 340 U.S. at 194. In Klapprott, the petitioner was jailed prior to the
expiration of his time to appeal and a letter he wrote to the American Civil Liberties
Union (ACLU) was never mailed. Klapprott, 335 U.S. at 602. Stressing the
extraordinary nature of the Klapprott petitioner’s situation, characterized as “far more
than a failure to defend the denaturalization charges due to inadvertence, indifference,
or careless disregard of consequences” (id. at 613), the Supreme Court determined it
was appropriate to set aside the judgement and re-open the case. Id. at 614-16. In
contrast, the Supreme Court held the petitioner in Ackermann failed to meet his burden
under Rule 60(b)(6). Ackermann, 340 U.S. at 202. The Ackermann petitioner
maintained he was dissuaded from filing a timely appeal of the cancellation of his
certificate of naturalization by the cost of the appeal and the advice of an individual
working at Alien Control, Immigration and Naturalization Department not to sell his
home to pay these costs.12 Id. at 194-95.

        While indicating Rule 60(b)(6) should be “liberally construed in order to achieve
substantial justice,” in Seven Elves, the Fifth Circuit also required that the motion be
made within a reasonable time and that petitioner show the lack of an adequate
opportunity to present a claim or defense. Seven Elves, 635 F.2d at 402. The Fifth
Circuit cautioned “[t]hat final judgments should not lightly be disturbed.” Id. at 402.

       In this case, petitioner provides no reason why she failed to file a timely motion
requesting the redactions she now seeks. Despite receiving adequate notice that the
Decision would be posted to the court’s website, she did not seek redaction until more
than a year after the Decision was issued. She has not shown that she was prevented
from seeking redaction in a timely manner. Instead, petitioner limits her arguments to
the merits of her redaction request as if her motion was timely filed. Petitioner has not
provided any information or evidence which would justify re-opening this case pursuant
to RCFC 60.

                B. Untimeliness of Petitioner’s Redaction Request

       Even if RCFC 60 is not applicable, petitioner’s request is still untimely. The
Vaccine Act does not set a time limit for redaction requests, but the Vaccine Rules state
the decision or ruling “will be held for 14 days to afford each party an opportunity to
object to the public disclosure of any information furnished by that party.” Vaccine Rule
18(b); see § 12(d)(4)(B). Every decision, ruling, or order which will be posted to the
court’s website contains a footnote mirroring this language. Thus, all petitioners are
cautioned to make timely redaction requests.

                C. Denial of Petitioner’s Redaction Request

       Perhaps the most important reason for denying petitioner’s request, however, is
that the undersigned is unable to grant the relief requested. Once a decision has been


12
  The attorney for the Ackermann petitioner had advised him to sell his home to pay for these costs.
Ackermann, 340 U.S. at 203-04.

                                                    9
posted, it becomes publicly available. Thus, it is very difficult at this stage to pull back
publicly available documents.

      Moreover, the Decision is already available for view on the internet and can be
found on numerous legal research sites. At this late date, the undersigned is unable to
provide petitioner with the privacy she seeks.

       IV.    Conclusion

       While sympathetic to the difficulties experienced by petitioner and the other
beneficiaries, the undersigned is not able to provide the relief which would have been
available had petitioner’s request been timely. Petitioner’s motion for redaction is
DENIED.

IT IS SO ORDERED.


                                                   s/Nora Beth Dorsey
                                                   Nora Beth Dorsey
                                                   Chief Special Master




                                              10